Citation Nr: 1141426	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-04 810	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a service-connected bipolar disorder.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from September 1979 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2007 RO rating decisions.  The March 2007 RO decision determined that new and material evidence had not been received to reopen a claim of service connection for a psychiatric disorder.  By this decision, the RO also denied service connection for headaches.  The April 2007 RO decision denied service connection for a left knee disability.  

A March 2010 RO decision granted service connection for a bipolar disorder, with an assigned 10 percent rating for the period from May 18, 2006, to June 23, 2008, and a 100 percent rating, effective June 24, 2008.  Thus, this issue is no on appeal.  Similarly, a January 2008 RO decision denied service connection for a back disability.  The Veteran filed a notice of disagreement in September 2008 and a statement of the case was issued in July 2009.  The record does not reflect that a timely substantive appeal has been submitted as to that issue and the RO has not certified the issue to the Board.  As such, it is not before the Board.  

The Veteran's left knee claim is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's headaches are attributable to his service-connected bipolar disorder.  


CONCLUSION OF LAW

Headaches are proximately due to or the result of a service-connected bipolar disorder.  38 C.F.R. § 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for headaches.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in light of its legislative history, held that VA compensation benefits are available for alcohol or drug-related disability, that arises secondarily from a service-connected disorder.  Id. at 1370.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Service connection is in effect for bipolar disorder and for right knee disability.  He contends that he has headaches that are related to service, or, more specifically, that are related to his service-connected bipolar disorder.  The Veteran also reports that his service treatment records show that his headaches began during service.  

The Veteran's service treatment records show that he reported that he had headaches on occasions during service.  An April 1980 treatment entry reflects that he complained of headaches after striking his forehead against a two and a half ton truck two days earlier.  He reported that he had headaches every day and that the pain was all over his head, which he described as an aching pain like a pounding hammer.  The assessment did not specifically refer to headaches.  On a medical history form at the time of the July 1980 separation examination, he checked that he had frequent or severe headaches.  The examiner did not refer to headaches or to any other problems.  The July 1980 objective separation examination report included a notation that the Veteran's neurological evaluation was normal.  

Post-service private and VA treatment records show treatment for headaches on numerous occasions.  Such records also show treatment for intercurrent head injuries and for multiple disorders including a bipolar disorder.  

For example, a December 1988 treatment report from St. Joseph Hospital notes that the Veteran was a passenger in a three car accident and that he hit his head against the side of his car.  The Veteran reported that he had a headache and that his right knee struck the door.  The diagnoses were contusions to the head and right knee.  

A January 1989 treatment report from St. Joseph Hospital indicates that the Veteran complained of a headaches lasting five to ten minutes and sometimes longer.  The diagnoses were status post contusions of the right knee and head.  A March 1991 treatment report from the same facility states that the Veteran had left-sided head pain and right flank pain after a motor vehicle accident.  The diagnosis was musculoskeletal strain secondary to a motor vehicle accident.  

A December 1993 emergency unit record notes that the Veteran was seen for a head injury.  The Veteran reported that he was struck in the head with a shoe and that he felt as if he could faint.  He also complained of dizziness and neck pain, as well as mild pain in the back of his neck.  The diagnosis was status post head trauma.  

A May 1995 treatment report from Rhode Island Hospital reflects that the Veteran had a history that included multiple episodes of trauma to the head and extremities.  The assessment did not refer to headaches.  A February 1996 emergency department record from the same facility indicated that the Veteran returned for a cervical spine evaluation.  The Veteran complained of continued neck and back pain, as well as headaches and right thumb numbness.  He reported that he had been assaulted by police eight days earlier.  The diagnoses did not specifically refer to headaches at that time.  

A May 1996 report from W. Palumbo, M.D., shows that the Veteran claimed that he had a history of a "ton of problems".  He stated that he suffered from headaches and that they occurred every day.  Dr Palumbo indicated that the Veteran mentioned a list of problems, including headaches.  Dr. Palumbo remarked that the Veteran had a remarkably normal physical examination for such an enormous list of unrelated problems and that he found no physical disability in the Veteran.  

A June 1996 psychiatric evaluation report from L. O. Cullen, M.D., notes that the Veteran reported that he had a history of two head injuries.  He stated that his first injury occurred when he was seven years old when he hit the handle bar of a bicycle and lost consciousness.  The Veteran reported that he was hospitalized after losing consciousness for several hours.  It was noted that he did not recall taking any seizure medicine after the injury, but that he did have problems with headaches, nervousness, and agitation.  He stated everyone thought he was crazy or different.  The Veteran indicated that his second head injury occurred in November 1989, secondary to a motor vehicle accident.  He stated that he was dazed after the head injury, but that he did not lose consciousness.  The Veteran reported that he complained of headaches on the side of his head that hit the windshield, as well as neck pain, at that time.  The Veteran also reported that he had been taking one pill of Tylenol 3 once or twice a day for headaches.  As to an impression, Dr. Cullen indicated that the Veteran gave a history that appeared to be compatible with a psychotic mood disorder, not otherwise specified.  Dr. Cullen did not specifically refer to headaches in her impression.  

A July 1999 treatment entry notes, as to active problems, that the Veteran had a history of a head injury with loss of consciousness.  It was noted that in 1993 or 1994, he was hit in the head with a high heel shoe and that in 1996, he suffered a neck injury with post concussion syndrome.  The diagnosis was a psychosis, not otherwise specified, by history.  

A February 2007 VA neurological examination report noted that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran served in the Army from September 1979 to September 1980, that he was currently unemployed, and that he was receiving disability benefits from the Social Security Administration.  The Veteran reported that he moved to the United States from Haiti as a teenager and that he almost immediately joined the Army.  He stated that he had difficulty in the Army because of mental health issues which accounted for his very short Army career.  

The Veteran reported that he had headaches on a daily basis.  He indicated that the headaches were often frontal in the forehead region or in one of the other temporal regions.  The Veteran stated that the headaches were in the posterior region on a less common basis.  He remarked that, at times, his headaches would get so bad that he felt like committing suicide.  The Veteran indicated that he would occasionally have blurred vision with the headaches, but that he was not sure if it was related to the headaches, as he would have blurred vision at other times as well.  He stated that he occasionally had nausea, but that he also had colitis which could be causing his nausea.  It was noted that he denied that he had photophobia, phonophobia, or prostrating headaches.  The Veteran stated that drinking one to two beers in the morning would help his headaches and that he occasional would use Tylenol.  

The examiner reported that a review of the record showed no specific treatment for the Veteran's headaches.  The examiner stated that the service treatment records showed that at the time of enlistment, there was no mention of headaches.  The examiner indicated that at separation from service, he complained of frequent and severe headaches.  It was noted that during service the Veteran had a head injury in April 1980 after striking his head on part of parked truck.  The examiner stated that the Veteran was seen "two days later" and stated that his head was pounding like a hammer.  The examiner indicated that a review of the Veteran's claims file showed that he was involved in a motor vehicle accident in "February" 1988 where he sustained a contusion of his skull.  It was noted that in March 1991, the Veteran was involved in another motor vehicle accident in which he hit his head on the steering wheel and was complaining of a headache after the accident.  The examiner related that the Veteran was seen in December 1993 at the Rhode Island Hospital after being assaulted by several women who had struck him in the head with high-heeled shoes.  It was noted that the Veteran fell and hit his head on the pavement at the time and that no loss of consciousness was reported.  The examiner indicated that the Veteran was seen in the emergency room with numerous contusions and scalp lacerations times three requiring suturing.  

The diagnosis was chronic headaches.  The examiner commented that after reviewing the records and interviewing the Veteran, it was his opinion that it was less likely as not that the Veteran's current headaches were due to one episode of hitting his head in 1980 while on active duty.  It was noted that the Veteran had a history of multiple other head injuries, all of which could contribute to his chronic headaches.  The examiner indicated that the Veteran also had a variety of mental health issues which could also contribute to his headaches.  The examiner remarked that he felt that the injury which the Veteran incurred in service did not aggravate any of his current headaches.  

An April 2010 treatment report from H. Schulman, M.D., notes that the Veteran reported that he had been having headaches, mostly frontal, for the past thirty years since he was in an accident in the Army.  The assessment included headaches.  

A May 2011 VHA opinion was provided by a neurologist.  The physician indicated that he reviewed three volumes of records.  The physician reported that on two medical history forms completed before the Veteran entered active duty, he did not acknowledge headaches.  The physician indicated that there was one medical note while the Veteran was on active duty, dated in April 1980, which showed that he complained of knee pain for two days and headaches for two days after a minor head injury with no mention of loss of consciousness.  The physician noted that on a medical history form at the time of a (July 1980) separation examination, the Veteran acknowledged that he had frequent or severe headaches.  

The physician opined that the Veteran's chronic headaches were not related to nor had their onset in service.  He commented that it would be entirely speculative to offer a comment on a link between current headache symptomatology and the Veteran's service-connected bipolar disorder.  The physician reported that nothing in the provided documentation suggested such a link.  The physician indicated, however, that it was universally agreed clinically that significant affective stress would worsen headache burdens across a very wide spectrum of headache types and etiologies.  The physician reported that he would agree, but certainly not assert, that substance abuse could worsen a headache burden.  The physician stated, however, that no comment could be made due to the lack of details of such abuse in the Veteran in terms of routes of administration, quantities, frequencies, or durations for the mentioned cocaine, alcohol, marijuana, or medicinal cannaboid extract.  The physician indicated that nothing in the evidence suggesting such a connection.  

As to rationales for his opinions, the physician noted that the Veteran reported post-traumatic headaches after a minor head injury in April 1980, and that no other documentation of ongoing symptoms or treatment for headaches was found for the remaining two to three months of his active duty.  It was noted that the medical history form at separation mentioned frequent or severe headaches without details.  The physician cited a medical treatise and indicated that it might be appropriate to assign a diagnosis of an acute post-traumatic headache attributed to a minor head injury, but that the weakness in that diagnosis was the lack of any documentation that a concussion had occurred.  The physician indicated that a diagnosis of a chronic post-traumatic headache attributed to a minor head injury could not be implied since the timing was such that the Veteran's discharge occurred almost exactly three months after the mild head injury (criteria require persistence longer than three months).  It was noted that most post-traumatic headaches resolved in the days, weeks, or months after the mild head injury.  

The physician reported that due to very significant confounding factors such as the degree of injury, cultural biases, socioeconomic status, compensation/litigation status, etc., there was no general agreement on the percentage of patients that progressed from acute post-traumatic headaches to chronic post-traumatic headaches.  The physician indicated that it was generally thought that such number was mall.  It was noted that in the Veteran's case, there was no documentation of headaches between 1980 and 1988.  

The physician reviewed the post-service medical evidence of record in detail.  The physician indicated that, in summary, the provided documentation suggested an acute post-traumatic headache after a minor head injury while the Veteran was on active duty.  The physician reported that there was no evidence of persistence of the Veteran's headaches after three months.  The physician related that there was no relevant documentation between the Veteran's discharge and December 1988 and that the headaches between 1988 and 1999 were attributed to multiple minor head injuries.  It was noted that there was no mention of any pre-existing headaches.  The physician indicated that the predominance of the provided documentation attributed the Veteran's headaches and neck pain in the latter 1990s to injuries resulting from an alleged assault by police during a disorderly conduct arrest in February 1996.  The physician remarked that there was one note attributing headaches to a medication side effect and that provided notes between 2000 and 2006 documented the absence of headaches, which was consistent with the resolution of most post-traumatic headaches after the minor head injuries.  

The physician reported that the mention of chronic headaches only reappeared during the February 2007 VA neurological examination.  The physician commented that it was very unlikely that the Veteran's headaches could be attributed to the minor head injury experienced during active duty.  The physician indicated that no documentation was found exacerbating, linking, or even mentioning, headaches with psychiatric distress or substance abuse.  

The Board observes that after a review of the Veteran's entire claims file, a VA examiner, as noted above pursuant to the February 2007 VA neurological examination report, specifically indicated that that the Veteran had a variety of mental health issues that could contribute to his headaches.  Additionally, a May 2011 VHA opinion indicates that the Veteran's claims file was reviewed and states that it would be entirely speculative to offer a comment on a link between current headache symptomatology and the Veteran's service-connected bipolar disorder.  The physician reported that nothing in the provided evidence suggested such a link.  The physician acknowledged, however, that it was universally agreed clinically that significant affective stress would worsen headache burdens across a very wide spectrum of headache types and etiologies.  The Board observes that both the VA examiner, pursuant to the February 2007 VA neurological examination report, and the VHA physician have indicated that the Veteran's service-connected bipolar disorder (or mental health issues), at least in part, could have contributed to or worsened the Veteran's headaches.  In fact, the VHA physician remarked that significant affective stress would worsen headache burdens.  The Board finds that the VA examiner's opinion and the VHA's physician's opinion are both very probative in this matter.  

Based on the totality of the evidence, the Board finds that the Veteran's current headaches are due to his service-connected bipolar disorder.  The evidence is at least in equipoise on this point, and thus the Veteran is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The Board finds that the Veteran's headaches are due to or the result of his service-connected bipolar disorder.  Thus, secondary service connection for headaches is warranted.  As the Board has granted secondary service connection it need not address direct service connection in this matter.  


ORDER

Service connection for headaches granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service connection is in effect for right knee disability and for bipolar disorder..  The Board has now granted service connection for headaches.  The Veteran contends that he has a left knee disability that is related to service, or, more specifically, that is related to his service-connected right knee disability.  

The service treatment records do not show complaints, findings, or diagnoses of any left knee disabilities.  Such records do show treatment for right knee problems

Post-service private and VA treatment records show treatment for left knee disabilities on numerous occasions.  The Veteran was also treated for his service-connected right knee disability.  

A January 2007 VA examination report notes that the Veteran's claims folder was reviewed.  The Veteran essentially reported information regarding his service-connected right knee disability.  The diagnosis was degenerative joint disease, bilateral knees, right greater than left.  The examiner indicated that it was her opinion that while the Veteran had bilateral arthritic changes and symptoms, his right knee had been symptomatic for many years since his time in the service and was worse than his left knee.  It was noted that the Veteran was experiencing traumatic degenerative joint disease of his right knee.  The examiner commented that degenerative joint disease of the left knee was more likely than not due to increased stress from the right knee pain and disability.  

In an addendum to the January 2007 VA examiner, apparently dated in February 2007, reported that based on the evidence in the service treatment records and the Veteran's current diagnoses and symptoms, it was more likely than not that his right knee condition was related to his treatment during military service.  

In another February 2007 addendum to the January VA orthopedic examination report, the examiner remarked that it was at least as likely as not that the original injury during military service was the cause of the Veteran's right knee degenerative joint disease.  

In a subsequent April 2007 addendum to the January 2007 VA orthopedic examination report, the examiner reported that there was an error in the initial diagnosis in the January 2007 VA orthopedic examination report.  The examiner indicated that the diagnosis was bilateral degenerative joint disease of the knees, right greater than left, with the right knee secondary to trauma in service, and the left knee due to normal wear and tear.  

The Board observes that the opinions provided by the examiner regarding the etiology of the Veteran's left knee disability pursuant to the January 2007 VA orthopedic examination report and the April 2007 addendum, are clearly contradictory.  At the January 2007 VA orthopedic examination, the examiner specifically indicated that the Veteran's degenerative joint disease of the left knee was more likely than not due to increased stress from the right knee pain and disability.  In the subsequent addendum, the examiner reported that the Veteran's degenerative joint disease of the left knee was due to normal wear and tear.  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee problems since December 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since December 2008 should be obtained.  

2.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed left knee disability, to include as secondary to a service-connected right knee disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left knee disabilities.  

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed left knee disabilities are etiologically related to the Veteran's period of service.  The examiner should then opine as to whether the Veteran's service-connected right knee disability aggravated any diagnosed left knee disability, and if so, the extent to which they are aggravated.  All findings and conclusions must be set forth in a legible report.  

3.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


